NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELVIRA ORTEGA,                                  No.    18-71610

                Petitioner,                     Agency No. A079-160-650

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Elvira Ortega, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s order denying her motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen and review de novo questions of law.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny the petition for

review.

      The agency did not abuse its discretion in denying Ortega’s motion to

reopen for failure to show that exceptional circumstances caused her failure to

appear. See 8 U.S.C. § 1229a(b)(5)(C); Vukmirovic v. Holder, 640 F.3d 977, 979

(9th Cir. 2011) (en banc) (no exceptional circumstances where, among other

factors, the petitioner did not have a strong likelihood of relief); cf. Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2002) (exceptional circumstances where the

petitioner appeared eligible for relief as the beneficiary of an approved family

petition, and the government had conceded that apart from a few formalities,

petitioner would not have been ordered deported if the hearing had been held).

Nor did the agency err in considering the likelihood of Ortega obtaining the relief

sought as part of its exceptional circumstances analysis. See Vukmirovic, 640 F.3d

at 979 (considering that “there does not exist in this record any strong likelihood of

relief”); Chete Juarez v. Ashcroft, 376 F.3d 944, 948 (9th Cir. 2004) (considering

that “the [immigration judge] likely would have granted Petitioner the relief she

sought”).

      PETITION FOR REVIEW DENIED.




                                           2                                     18-71610